[Cite as State v. Robinson, 2017-Ohio-2715.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :     CASE NO. CA2016-08-164

                                                     :          OPINION
    - vs -                                                       5/8/2017
                                                     :

CORPORAN A. ROBINSON,                                :

        Defendant-Appellant.                         :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2007-03-0399



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Michael R. Haas, 404 East 12th Street, 2nd Floor, Cincinnati, Ohio 45202, for defendant-
appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Corporan Robinson, appeals a decision from the Butler

County Court of Common Pleas denying his motion to withdraw his guilty plea. For the

reasons stated below, we affirm the decision of the trial court.

        {¶ 2} Robinson is a native of the Dominican Republic and a citizen of Spain. In 2007,

Robinson pled guilty to one count of possession of marijuana in violation of R.C. 2925.11, a
                                                                        Butler CA2016-08-164

fifth-degree felony, and he was placed on community control.

         {¶ 3} On April 1, 2016, Robinson moved to withdraw his guilty plea pursuant to R.C.

2943.031(D).      Robinson alleged that he had not been informed of the immigration

consequences of his plea because he was not provided an interpreter at the plea hearing.

         {¶ 4} The trial court held a hearing regarding Robinson's motion. At the hearing,

Robinson admitted that an interpreter was present at the plea hearing. However, he

maintained that the record was insufficient to establish that the interpreter was properly

credentialed or under oath at the plea hearing. Robinson also maintained that his trial

counsel failed to advise him of the immigration consequences of his guilty plea.

         {¶ 5} The trial court denied Robinson's motion. Robinson now appeals the decision

of the trial court, raising a single assignment of error for review:

         {¶ 6} THE TRIAL COURT ERRED IN OVERRULING DEFENDANTS MOTION TO

VACATED WHEN THE STATES FAILED TO SHOW THAT AN INTERPRETER HAD BEEN

SWORN IN AND WAS CERTIFIED TO PROVIDE INTERPRETATION UNDER THE RULES

OF THE STATE OF OHIO. [sic]

         {¶ 7} In his sole assignment of error, Robinson argues the trial court erred by denying

his motion to withdraw his guilty plea. We find Robinson's assignment of error is without

merit.

         {¶ 8} An appellate court reviews a trial court's decision on a motion to withdraw a

plea filed pursuant to R.C. 2943.031(D) for an abuse of discretion. State v. Reyes, 12th Dist.

Butler Nos. CA2015-06-113, CA2015-06-114, and CA2015-06-115, 2016-Ohio-2771, ¶ 14.

The extent of the trial court's discretion is dependent upon the basis for the withdrawal

motion. When the movant is a United States citizen, the trial court's discretion is confined to

the manifest-injustice standard contained in Crim.R. 32.1. State v. Velazquez, 12th Dist.

Butler No. CA2015-05-091, 2016-Ohio-875, ¶ 6. Where, as here, the movant is a noncitizen
                                               -2-
                                                                        Butler CA2016-08-164

filing for relief under R.C. 2943.031(D), the standards contained within the statute govern the

trial court's decision. Id.

       {¶ 9} R.C. 2943.031(A) requires that a trial court personally address a defendant and

advise him or her of certain immigration consequences before accepting a guilty or no

contest plea. These consequences include the possibility of deportation, exclusion from

admission to the United States, and the denial of naturalization. R.C. 2943.031(A). The trial

court is tasked with ensuring that the defendant understands these potential consequences

prior to accepting the plea. Id. If the statutory requirements are not met, a defendant may

seek relief under R.C. 2943.031(D) and withdraw the guilty plea.

       {¶ 10} Robinson claims that the record fails to demonstrate that he was provided a

certified interpreter to assist him in understanding the consequences of his guilty plea.

Robinson also claims that his interpreter was not under oath. Pursuant to R.C. 2311.14(B):

               Before entering upon official duties, the interpreter shall take an
               oath that the interpreter will make a true interpretation of the
               proceedings to the party or witness, and that the interpreter will
               truly repeat the statements made by such party or witness to the
               court, to the best of the interpreter’s ability.

       {¶ 11} In addition, Robinson cites the Rules of Superintendence, specifically, Sup.R.

80-89 relating to the use of interpreters. Sup.R. 88(A) requires a court to appoint a Supreme

Court certified foreign language interpreter when such is necessary to allow a witness or

party to participate in the proceedings in a meaningful way. Sup.R. 88(D) requires that any

appointed interpreter be certified except under limited circumstances.           Sup.R. 81-85

addresses the requirements and process for certification, while Sup.R. 84 expressly notes

that interpreters shall be subject to the "Code of Professional Conduct for Court Interpreters

and Translators."

       {¶ 12} Based on our review, we find the trial court did not err by denying Robinson's

motion to withdraw his guilty plea. Initially we note that the record plainly establishes that
                                               -3-
                                                                                 Butler CA2016-08-164

Robinson was provided an interpreter and the trial court advised Robinson of the required

immigration consequences under R.C. 2943.031(A).1                     There is no evidence that the

interpreter lacked proper certification or was not placed under oath. Absent any evidence to

the contrary, this court will presume the regularity of the proceedings below. Moreover, the

record contradicts Robinson's claims that the interpreter was not sworn in. Following a

recess, the following transpired:

                [PROSECTOR]: We're recalling State of Ohio versus Corporan
                Robinson, Case Number 07-03-0399. The interpreter was
                previously sworn and we are in the process of taking
                (indiscernible).

                THE COURT: Okay. [Robinson's trial counsel], the Court granted
                you a recess. I believe we broke right after I had discussed with
                your client, because he is a resident of the United States and not
                a citizen of the United States, what may happen as a result of
                this plea. Now, have you had an opportunity to discuss the
                implications of his plea on the residence status?

                [ROBINSON'S TRIAL COUNSEL]: We discussed that, Your,
                Honor.

                THE COURT: Okay. Now, Mr. Robinson, the Court has indicated
                to you the possible consequences of your plea as far as your
                status here in the United States. Do you still wish to enter are
                [sic] a plea?

                THE DEFENDANT: Yes.

While the record reflects that the prosecutor is the individual who stated on record that the

interpreter was sworn in, there was no objection from Robinson's trial counsel or indication to

the contrary from the trial court.

        {¶ 13} Robinson essentially asks this court to ignore the record and engage in

speculation in order to vacate a plea that was made more than nine years ago. Simply, the




1. Despite Robinson's initial insistence otherwise, the record does reflect that Robinson was appointed a
interpreter. Besides the transcript of proceedings referencing the interpreter, there was also a docket entry
approving the interpreter's fee.
                                                    -4-
                                                                      Butler CA2016-08-164

facts and circumstances surrounding this case provide no indication of any irregularity in the

proceedings nor any indication that Robinson did not fully understand the immigration

consequences of his plea. With the assistance of an interpreter, Robinson was advised of

the required notifications and his trial counsel confirmed that he had also advised Robinson

of the plea consequences. Accordingly, we find the trial court did not err by denying

Robinson's motion to withdraw his guilty plea. Robinson's sole assignment of error is without

merit.

         {¶ 14} Judgment affirmed.


         HENDRICKSON, P.J., and S. POWELL, J., concur.




                                             -5-